Lawrence, Judge:
A model of the S. S. Queen Mary with showcase was imported from England by the plaintiff herein. Upon arrival of the importation at the port of New York, the collector of customs assessed duty thereon as an entirety at the rate of 45 per centum ad valorem under the provision in paragraph 397 of the Tariff Act of 1930 for—
Articles or wares not specially provided for, * * * if composed wholly or in chief value of iron, steel, lead, copper, brass, nickel, pewter, zinc, aluminum, or other metal . * * *.
By its protest, the plaintiff alleges in the alternative that the importation is properly dutiable at 33% per centum ad valorem under paragraph 412 of said act, or free of duty under paragraph 1720 of said act. The pertinent provisions of the tariff act under which relief is sought read as follows:
Pab. 412. * * * manufactures of wood or bark, or of which wood or bark is the component material of chief value, not specially provided for, * * *.
Pab. 1720. [Free list] Models of inventions and of other improvements in the arts, to be used exclusively as models and incapable of any other use.
In the presentation of the case before this court, counsel for the plaintiff offered no proof in support of the claim under paragraph 1720, supra. Therefore, said claim of plaintiff that the model of the S. S. Queen Mary with showcase is entitled to free entry as “Models of inventions and of other improvements in the arts,” is overruled.
The record for the plaintiff herein consists of a deposition taken in England pursuant to a commission issued by this court, and received in evidence as plaintiff’s exhibit 1. The deposition contains answers to 23 questions and constitutes *193statements of the works manager and director of the manufacturer of the importation. There were no cross-interrogatories.
Said deposition discloses that the ship model with the showcase therefor, the subject of this controversy, was produced and exported by Bassett-Lowke, Ltd., of Northampton, England, and that in the production of the model the following materials were used — wood, brass, celluloid, paper, paint, screws, glue, nails, and pins. The only components introduced into and made a part of said model without further fabrication or change in form or condition by said firm were the screws, nails, and pins, the value of which totaled £3.
The deposition (exhibit 1) further discloses that the showcase for the model of the S. S. Queen Mary was specially made for this particular ship model, and the model being permanently secured to the base of the showcase would render this case unsuitable for use in any other way. It is also stated that the component materials contained in said showcase are plate glass, wood, metal, and French polish, none of which was purchased and introduced into the showcase without further fabrication by the exporter thereof.
The costs of the various component materials comprising the ship model and showcase, together with the expense of. labor and other usual general expenses incurred in preparing each of such components to the point at which it was ready to be made a part of said model and showcase, as stated in the deposition in evidence, are listed below:
MODEL OF S. S. QUEEN MARY

Material Cost Labor and establishment charges

Wood_£26. 8s. Od. £283.
Brass_ £2. 10s. Od. £192.
Paint_ _ 36s. Od. £18.
Sundries_ £3. (Paper, glue, pins, screws and nails.) £11.
SHOWCASE

Material Cost Labor and establishment charges

Glass_ £17. _ £2. _ _
Wood_ £5. 10s. Od. £23.
Metal_ 6s. _ 2s. _
French polish_ 15s. £4. 5s. Od.
From the foregoing enumeration, it will be observed that metal and wood are the components which predominated in the production of the importation in question, the relative costs expended on these materials prior to the time they were united into the form of the model and the showcase being—

Metal Wood

Ship model_ £194. 10s. Od. £309. 8s. Od.
Showcase_ _ 8s. _ £28. 10s. Od.
It is apparent from the evidence presented by the plaintiff herein that wood is the component material of chief value in the model of the S. S. Queen Mary with showcase, the subject of the controversy herein.
Counsel for the Government offered no evidence in the case before us, and submitted a letter to the effect that—
In view of the record and the rule laid down by the court in the cases of:
Seeberger v. Hardy, 150 U. S. 420 United States v. Rice-Slix Dry Goods Co., 19 C. C. P. A. (Customs) 232, T. D. 45337 United States v. Mrs. S. Bacharach, 18 C. C. P. A (Customs) 353,
T. D. 44612 Turner & Co. et al. v. United States. 12 Ct. Oust. Appls. 48, T. D. 39997, and
*194Adolph Goldmark & Sons Corp. v. United States, 31 C. C. P. A. (Customs) 6, C. A. D. 241
no brief in behalf of the United States will be filed herein.
The rule of law laid down by the above-cited cases was succinctly stated by our appellate court in the Rice-Stix Dry Goods Co. case, supra, as follows:
This court has repeatedly held that the proper method of determining component material of chief value is to ascertain the costs of the separate parts or component materials to the manufacturer at the time they are ready to be assembled or combined into the completed article. * * *
From the record before us, we find that the plaintiff has overcome the presumption of correctness attaching to the collector’s classification. Also, based upon the uncontradicted evidence presented at the hearing of this case, we find that wood was the component material of chief value of the importation at the time the separate parts or component materials were ready to be assembled or combined into the completed article.
Accordingly we hold that the classification of the collector must be overruled and that the claim of the plaintiff is sustained alleging that the model of the S. S. Queen Mary with showcase is properly dutiable at 33per centum ad valorem under the provision in paragraph 412, supra, for “manufactures of wood * * * or of which wood * * * is the component material of chief value, not specially provided for.”
Judgment will issue accordingly.